Citation Nr: 0025811	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  95-24 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to service connection for residuals of 
concussion.

2. Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from October 1978 to June 1979.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (the RO).   

In June 2000, the appellant presented testimony before the 
undersigned Board member at a Travel Board hearing.  


FINDING OF FACT

Evidence of record, specifically the report of a July 1997 VA 
psychiatric examination, establishes a nexus between the 
appellant's concussion residuals and mental disorder and his 
naval service.


CONCLUSION OF LAW

The appellant's claims of entitlement to service connection 
for concussion residuals and a psychiatric disability are 
well grounded.  38 U.S.C.A. § 5107(a).    


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that during the course of his military 
service, he was assaulted by fellow sailors.  He argues that 
he sustained a concussion in this incident, resulting in 
present cognitive difficulties.  He also contends that as a 
result of the in-service assault, he has a psychiatric 
disability, possibly PTSD.   

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction. 
See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); 
Gilbert v. Derwinski, 
1 Vet. App. 49, 56-57 (1990); 38 U.S.C.A. § 7104(d)(1) (West 
1991).  

The pertinent evidence of record and the applicable law 
necessitating remand of  both of the claims at issue is 
generally the same.  Accordingly, the Board will discuss the 
evidence in a single section.  The relevant law will be 
discussed in the context of the Board's analysis thereafter.

The Generally Applicable Law

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service. 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  The resolution of this issue must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which the claimant 
served, his medical records and all pertinent medical and lay 
evidence.  Determinations relative to service connection will 
be based on review of the entire evidence of record.  
38 U.S.C.A. § 7104(a) (West 1991); 38 C.F.R. § 3.303(a); see 
also Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (1999).

Congenital or developmental defects such as personality 
disorders are not diseases or injuries for the purposes of 
service connection. 38 C.F.R. §§  3.303(c), 4.9, 4.127 
(1999). See Winn v. Brown, 8 Vet. App. 510, 516 (1996), and 
cases cited therein.

Presumption of soundness/aggravation of pre-existing 
disability

A veteran is presumed in sound condition on enlistment except 
for defects noted when examined and accepted for service.  
Clear and unmistakable evidence that a disability existed 
before service will rebut the presumption.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 U.S.C.A. § 1111 (West 1991); 38 
C.F.R. § 3.304(b) (1999).

A pre-existing disease or injury will be considered to have 
been aggravated by military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease. 38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a).  See Green v. Derwinski, 1 Vet. App. 320, 
322-23 (1991).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306 (1999).  Temporary or intermittent flare-ups 
of a pre-existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition as contrasted to symptoms, is worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991); see also Browder v. 
Brown, 5 Vet. App. 268, 271-72 (1993).

The Well-Grounded Claim Requirement

The Secretary of VA has authority to prescribe all rules and 
regulations which are necessary or appropriate to carry out 
the laws administered by VA, and which are consistent with 
those laws, including regulations with respect to the nature 
and extent of proof and evidence and the method of taking and 
furnishing them in order to establish the right to VA 
benefits.  38 U.S.C.A. § 501(a).  

Under 38 U.S.C. A. § 5107(a), an applicant for VA benefits 
has the "burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded," meaning that the claim is "one which is . . 
. capable of substantiation."  Further, the claim "need not 
be conclusive but only possible" in order meet the burden 
established in the statute.  Kandik v. Brown, 9 Vet. App. 
434, 439 (1996).  The burden to submit evidence sufficient to 
establish a "well-grounded" claim is the claimant's alone.  
Epps v. Gober, 126 F.3d 1464, 1469 (Fed.Cir. 1997).  

In order for a claim of entitlement to service connection to 
be well grounded, there must have been presented competent 
evidence of a current disability; a disease or injury which 
was incurred in service, and a nexus between the disease or 
injury and the current disability.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir. 
1996)(table); see Watai v. Brown, 9 Vet. App. 441, 443 
(1996).  In ascertaining whether a claim is well grounded, 
the truthfulness of evidence proffered in its support is 
presumed.  King v. Brown, 5 Vet. App. 19, 21 (1993).

Factual Background

The appellant's enlistment physical examination in October 
1978 contained a notation that the veteran had sustained a 
head injury and had been hospitalized for five weeks in 1976, 
with complete recovery.  An October 1978 letter from E.P.R., 
M.D. to the Naval Recruiting Station further documented the 
1976 incident.  Dr. R. indicated that neurologic examination 
was essentially negative, with the exception of mild finger-
nose ataxia on the right side, and that there was no 
neurologic reason why the appellant could not enter the Navy.

In May 1979, the appellant was referred for psychiatric 
consultation after he was observed "slipping into a state of 
depression" on board his ship.  During an interview with a 
psychiatrist, he expressed fears, mainly related to bodily 
harm.  He did not refer to any specific incident.  The 
diagnosis was immature personality traits.  The appellant was 
discharged from the Navy due to unsuitability, specifically a 
personality disorder. 

Also of record is a report of a VA psychiatric 
hospitalization in September and October 1987.  A history of 
amphetamine abuse was noted on admission, as was a motor 
vehicle accident at age 16.  Diagnoses included amphetamine 
abuse with secondary depression; status post head injury in 
motor vehicle accident in "1973" with residual right 
hemiparesis and jacksonian seizures.

VA examinations of the appellant were completed in July 1997.  
A VA neurological examiner noted the October 1976 motor 
vehicle accident, as well as the appellant's report that he 
had been hit on the head in March 1979 while in the Navy.  
The VA neurological examiner concluded that the veteran's 
seizures were due to the October 1976 motor vehicle accident.  
The examiner specifically noted that the appellant's service 
medical records showed no entry with respect to any heard 
injury in 1979. 

The appellant was examined by a VA psychiatrist the same day.  
He reported that he was assaulted in 1979, sustaining a head 
injury.  The pre-service motor vehicle accident was not 
mentioned.  The VA psychiatric examiner diagnosed cognitive 
disorder; mood disorder; status post closed head injury; and 
seizure disorder by history.  The psychiatric examiner stated 
that the appellant's "history and mental status examination 
are consistent with a diagnosis of a mood disorder NOS and a 
cognitive disorder NOS primarily related to his head injury 
during the military service.

During the June 2000 hearing before the undersigned, the 
appellant essentially reiterated his previous contentions to 
the effect that he had completely recovered from the pre-
service October 1976 automobile accident and that his current 
problems, to include concussion residuals and psychiatric 
illness, resulted from his being assaulted aboard ship in 
1979. 



Analysis

As discussed above, in order for a claim of entitlement to 
service connection to be well grounded, there must have been 
presented competent evidence of a current disability; a 
disease or injury which was incurred in service, and a nexus 
between the disease or injury and the current disability.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

In this case, there are diagnoses of seizures and of a 
cognitive disorder, as well as of a mood disorder.  
Accordingly, the first Caluza prong, current disability, has 
been met as to both claims on appeal.  With respect to the 
second Caluza prong, in-service disease or injury, there is 
well-documented evidence of psychiatric problems during 
service, although at the time these were attributed to a 
personality disorder.  In addition, the appellant's 
statements as to his sustaining a head injury during service 
must be accepted as true for the limited purpose of 
determining whether his claim is well grounded.  See King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Turning to the third Caluza prong, medical nexus evidence, 
the July 1997 VA psychiatric examiner appeared to attribute 
both the cognitive and seizure disorders as well as the 
psychiatric disability, to the 1979 in-service assault.  This 
opinion serves to well ground both claims.  The Board is of 
course aware that there is additional medical opinion 
evidence which attributes at least the physical aspects of 
the veteran's claim to the pre-service motor vehicle 
accident.  However, only evidence favorable to a veteran may 
be considered at this stage of the analysis.    

Once a claim has been determined to be well grounded, VA's 
duty to assist the appellant in the development of his claim 
attaches.  See 38 U.S.C.A. § 5107 (West 1991).  For reasons 
which will be discussed below, the Board will remand the 
appellant's claims for further development.



ORDER

The appellant's claim of entitlement to service connection 
for the residuals of a concussion is well grounded.

The appellant's claim of entitlement to service connection 
for a psychiatric disability is well grounded.


REMAND

The factual background section above points to unresolved 
questions surrounding the appellant's claims.  As discussed 
above, there is some question as to whether the pre-service 
head injury, or the claimed in-service assault and head 
injury, is the cause of the appellant's claimed disability.  
There is also the question of the relationship between the 
psychiatric problems experienced by the appellant during 
service, which were diagnosed at the time as personality 
disorder, and his currently diagnosed mood disorder.

As is noted above, in June 2000 the appellant testified 
before the undersigned at a Travel Board hearing.  In 
relevant part, the appellant reported that he was undergoing 
treatment at the VA outpatient clinic in Martinez, California 
for the disorders at issue every three months.  See 
transcript, page 13.

The record reveals that in August 1994, the RO requested that 
the VA medical facility in Martinez, California forward 
copies of all outpatient summary reports and hospital reports 
pertaining to the appellant.  The facility responded in July 
1995, and forwarded copies of medical records dated from 
September 1987 to April 1989.  Apart from VA medical 
examinations conducted in July 1997, the latest VA medical 
treatment record contained in the appellant's claims folder 
is dated December 1994.

Accordingly, the appellant's claims of entitlement to service 
connection for the residuals of a concussion and for a mental 
disorder are REMANDED for the following actions by the RO:

1.  The RO should contact the appellant 
and his representative and ascertain if 
the appellant has received any privately 
obtained or other medical treatment for 
the claims at issue that is not evidenced 
by the current record and which has not 
been previously noted by VA.  The 
appellant should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The RO should then obtain these 
records and associate them with the 
claims folder.  

2.  The RO should obtain complete copies 
of all VA medical records pertaining to 
the claims at issue, and integrate them 
into the appellant's VA claims file.

3.  The appellant should be afforded 
examination by an appropriately qualified 
specialist(s) to determine the etiology 
of the claimed disabilities.  The 
examiner should review the appellant's 
medical history, in particular the 
October 1978 enlistment physical 
examination and Dr. R.'s letter as well 
as the service medical records and post-
service records.  In particular, the 
relationship between the October 1976 
motor vehicle accident and/or the claimed 
1979 assault and any claimed disability 
should be discussed.  In addition, the 
relationship between the psychiatric 
symptomatology identified during service 
and any currently diagnosed psychiatric 
disorder should be discussed.  The 
report(s) of the examination(s) should be 
associated with the appellant's VA claims 
folder.   

 
After completion of the above, the RO should readjudicate the 
appellant's claims with consideration given to all applicable 
statutes, regulations and opinions of the Court, to include 
those relating to the presumption of soundness.  If PTSD is 
diagnosed, the RO should consider the application of Patton 
v. West, 12 Vet App 272 (1999) [the provisions in M21-1, Part 
III, 5.14(c), which addresses PTSD claims based on personal 
assault, are substantive rules which are the equivalent of VA 
regulations].  See also YR v. West, 11 Vet. App. 393, 398-99 
(1998). 

Thereafter, the RO should take such development or review 
action as it deems proper with respect to the claims.  If any 
such action does not resolve the claim, the RO shall issue 
the appellant a Supplemental Statement of the Case pertaining 
to that issue. The appellant should be given an appropriate 
amount of time in which to respond.  Thereafter, the case 
should be returned to the Board, if in order.

The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the Court. The Court has 
stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 


